

Exhibit 10.1

 
 
 
 
 
 
 
 
 
 
 

 


J. C. PENNEY CORPORATION, INC.


CHANGE IN CONTROL PLAN


AS AMENDED AND RESTATED




Effective March 27, 2008











 
 
 
 
 



J. C. PENNEY CORPORATION, INC.
CHANGE IN CONTROL PLAN






TABLE OF CONTENTS

 

  Article     Page  ARTICLE ONE
 INTRODUCTION...............................................................................
 1  ARTICLE TWO
 DEFINITIONS....................................................................................
 3  ARTICLE THREE  ELIGIBILITY AND
PARTICIPATION ............................................  11  ARTICLE FOUR  
 BENEFITS...........................................................................................
 12  ARTICLE FIVE  AMENDMENT AND
TERMINATION.............................................  24  ARTICLE SIX
 MISCELLANEOUS............................................................................
 25  APPENDIX I  PARTICIPATING
EMPLOYERS....................................................  31      

 
                        





i
 
 
 
 









J. C. PENNEY CORPORATION, INC.
CHANGE IN CONTROL PLAN


ARTICLE ONE


INTRODUCTION


1.01
Purpose Of Plan



 The J.C. Penney Corporation, Inc. Change in Control Plan (the "Plan") consists
primarily of (i) severance benefits, (ii) additional cash benefits after
termination of employment to be paid outside of the Corporation’s non-qualified
retirement plans and (iii) a cash amount payable at Employment Termination equal
to the Corporation’s cost of health and welfare benefits the associate
participated in immediately prior to the Change in Control.  The purpose and
intent of the Plan is to attract and retain key associates and to improve
associate productivity by reducing distractions resulting from a potential
Change in Control situation, all of which are in the best interest of the
Corporation, and J.C. Penney Company, Inc. and its stockholders.


Capitalized terms used throughout the Plan have the meanings set forth in
Article Two except as otherwise defined in the Plan, or the context clearly
requires otherwise.
 
1.02
Plan Status



The Plan is intended to be a plan providing Severance Pay and certain other
benefits following a Change in Control.  The Plan is intended to be a top hat
plan for a select group of management or highly compensated executives, subject
only to the administration and enforcement provisions of   ERISA.  To the extent
applicable, it is intended that portions of this Plan either comply with or be
exempt from the provisions of Code Section 409A.  This Plan shall be
administered in a manner consistent with this intent and any provision that
would cause this Plan to fail to either comply with or be exempt from Code
Section 409A, as the case may be, shall have no force and effect.


1.03
Entire Plan



This document, including any Appendix hereto, and any documents incorporated by
reference set forth the provisions of the Plan effective as of the Effective
Date, except as otherwise provided herein.



1
 
 
 
 



1.04  
Administration



The Human Resources and Compensation Committee of the Board (“Committee”) shall
administer the Plan, provided, however, that none of the members of the
Committee will be a Participant.  The powers and duties of the Committee in
administering the Plan are set forth in Article Six.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
2
 
 
 
 

ARTICLE TWO


DEFINITIONS


2.01  
For purposes of this Plan the following terms shall have the following meanings:



Accounting Firm means a nationally recognized accounting firm, or actuarial,
benefits or compensation consulting firm, (with experience in performing the
calculations regarding the applicability of Section 280G of the Code and of the
tax imposed by Section 4999 of the Code) selected by the Corporation prior to a
change in control (as defined in Section 4.09(h) of this Plan) or Change in
Control.


Board means the Board of Directors of  J.C. Penney Company, Inc.
 
Change in Control means the occurrence of any of the following events:
 
(i)  
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”) becomes the beneficial owner (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
the combined voting power of the then-outstanding Voting Stock of the Company or
Corporation; provided, however, that:

 
(1)  
for purposes of this Section (i)(1), the following acquisitions shall not
constitute a Change in Control: (A) any acquisition of Voting Stock of the
Company or Corporation directly from the Company or Corporation that is approved
by a majority of the Incumbent Directors, (B) any acquisition of Voting Stock of
the Company or Corporation by the Company or any Subsidiary, (C) any acquisition
of Voting Stock of the Company or Corporation by the trustee or other fiduciary
holding securities under any employee benefit plan (or related trust) sponsored
or maintained by the Company or any Subsidiary, and (D) any acquisition of
Voting Stock of the Company or Corporation by any Person pursuant to a Business
Transaction that complies with clauses (A), (B) and (C) of Section (iii) below;

 
(2)  
if any Person becomes the beneficial owner of 20% or more of combined voting
power of the then-outstanding Voting Stock of the Company or Corporation as a
result of a transaction described in clause (A) of Section (i)(1) above and such
Person thereafter becomes the beneficial owner of any additional shares of
Voting Stock of the Company or Corporation representing 1% or more of the then-

 
 
3


 
 
outstanding Voting Stock of the Company  or Corporation, other than in an
acquisition directly from the Company or Corporation that is approved by a
majority of the Incumbent Directors or other than as a result of a stock
dividend, stock split or similar transaction effected by the Company or
Corporation in which all holders of Voting Stock are treated equally, such
subsequent acquisition shall be treated as a Change in Control;

 
(3)  
a Change in Control will not be deemed to have occurred if a Person becomes the
beneficial owner of 20% or more of the Voting Stock of the Company or
Corporation as a result of a reduction in the number of shares of Voting Stock
of the Company or Corporation outstanding pursuant to a transaction or series of
transactions that is approved by a majority of the Incumbent Directors unless
and until such Person thereafter becomes the beneficial owner of any additional
shares of Voting Stock of the Company or Corporation representing 1% or more of
the then-outstanding Voting Stock of the Company or Corporation, other than as a
result of a stock dividend, stock split or similar transaction effected by the
Company or Corporation in which all holders of Voting Stock are treated equally;
and

 
(4)  
if at least a majority of the Incumbent Directors determine in good faith that a
Person has acquired beneficial ownership of 20% or more of the Voting Stock of
the Company or Corporation inadvertently, and such Person divests as promptly as
practicable but no later than the date, if any, set by the Incumbent Directors a
sufficient number of shares so that such Person beneficially owns less than 20%
of the Voting Stock of the Company or Corporation, then no Change in Control
shall have occurred as a result of such Person’s acquisition; or

 
(ii)  
a majority of the board of the Company or of the Corporation ceases to be
comprised of Incumbent Directors; or

 
(iii)  
the consummation of a reorganization, merger or consolidation, or sale or other
disposition of all or substantially all of the assets of the Company or the
Corporation, or the acquisition of the stock or assets of another corporation,
or other transaction (each, a “Business Transaction”), unless, in each case,
immediately following such Business Transaction (A) the Voting Stock of the
Company outstanding immediately prior to such Business Transaction continues to
represent (either by remaining

 
4


 
 
outstanding or by being converted into Voting Stock of the surviving entity or
any parent thereof), more than 50% of the combined voting power of the then
outstanding shares of Voting Stock of the entity resulting from such Business
Transaction (including, without limitation, an entity which as a result of such
transaction owns the Company, Corporation or all or substantially all of the
Company’s or Corporation’s assets either directly or through one or more
subsidiaries), (B) no Person (other than the Company, such entity resulting from
such Business Transaction, or any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary or such entity
resulting from such Business Transaction) beneficially owns, directly or
indirectly, 20% or more of the combined voting power of the then outstanding
shares of Voting Stock of the entity resulting from such Business Transaction,
and (C) at least a majority of the members of the Board of Directors of the
entity resulting from such Business Transaction were Incumbent Directors at the
time of the execution of the initial agreement or of the action of the Board
providing for such Business Transaction; or

 
 
(iv)  
approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Transaction that
complies with clauses (A), (B) and (C) of Section (iii).

 
Code shall mean the Internal Revenue Code of 1986, as amended and the proposed,
temporary and final regulations promulgated thereunder.  Reference to any
section or subsection of the Code includes reference to any comparable or
succeeding provisions of any legislation that amends, supplements or replaces
such section or subsection.


Company shall mean J. C. Penney Company, Inc., a Delaware corporation, or any
successor company.


Compensation shall mean the annual base salary rate of a Participant, plus the
Participant’s target annual incentive compensation (at $1.00 per unit), under
the Corporation's Management Incentive Compensation Plan (or any successor plans
thereto) for the fiscal year, all at the greater of the amount in effect on the
date of the Change in Control or as of his/her Employment Termination date.   As
applied to a Participant employed by an affiliate or Subsidiary of the
Corporation, Compensation shall include the same elements of pay to the extent
the affiliate or Subsidiary maintains similar or comparable pay arrangements.


Corporation shall mean J. C. Penney Corporation, Inc., a Delaware corporation,
or any successor company.
 
 
5


 
Effective Date shall mean March 27, 2008.  The Plan was first adopted effective
March 21, 2006.


Employment Termination shall be deemed to have occurred when a Participant has a
Separation from Service within two years after a Change in Control (or prior to
a Change in Control if the Participant has reasonably demonstrated that such
termination of employment (i) was at the request of a third party who has taken
steps reasonably calculated to effect a Change in Control, or (ii) otherwise
arose in connection with or in anticipation of a Change in Control) because of
either a Separation from Service for Good Reason or an Involuntary Separation
from Service other than as a result of a Summary Dismissal.  An Employment
Termination shall not include a termination by reason of the Participant’s
death, disability, voluntary quit other than a Separation from Service for Good
Reason, or Normal Retirement.
 
ERISA shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.  Reference to any section
or subsection of ERISA includes reference to any comparable or succeeding
provisions of any legislation that amends, supplements or replaces such section
or subsection.
 
Exchange Act means the Securities Exchange Act of 1934, as amended, and the
regulations promulgated thereunder.  Reference to any section or subsection of
the Exchange Act includes reference to any comparable or succeeding provisions
of any legislation that amends, supplements or replaces such section or
subsection.


Excise Tax shall mean, collectively, (i) the tax imposed by Section 4999 of the
Code by reason of being “contingent on a change in ownership or control” of the
Company, within the meaning of Section 280G of the Code, or (ii) any similar tax
imposed by state or local law, or (iii) any interest or penalties with respect
to any excise tax described in clause (i) or (ii).


Good Reason within the meaning of Code section 409A and Treasury Regulation
section 1.409A-1(n)(2)(i) or any successor thereto, shall mean a condition
resulting from any of the actions listed below taken by a Service Recipient,
without the consent of the Participant, directed at a Participant:


(a)  a material decrease in salary or incentive compensation opportunity (the
amount paid at target as a percentage of salary under the Corporation’s
Management Incentive Compensation Program) as in effect immediately prior to the
Change in Control, or


(b)  failure by the Service Recipient to pay the Participant a material portion
of his/her current base salary, or incentive compensation within seven days of
its due date, or
 
6


 
(c)   a material adverse change in reporting responsibilities, duties, or
authority as compared with pre-Change in Control responsibilities, duties, or
authority, or


(d)  a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Participant is required to report, including a
requirement that a Participant report to a corporate officer or employee instead
of reporting directly to the Board of the Corporation, or


(e)  a material diminution in the budget over which the Participant retains
authority as compared to the pre-Change in Control budget, or


(f)  the Service Recipient requires the Participant to have the Participant’s
principal location of work changed to a location more than 50 miles from the
location thereof immediately prior to the Change in Control, or


(g)  discontinuance of any material paid time off policy, fringe benefit,
welfare benefit, incentive compensation, equity compensation, or retirement plan
(without substantially equivalent compensating remuneration or a plan or policy
providing substantially similar benefits) in which the Participant participates
or any action that materially reduces such Participant’s benefits or payments
under such plans, as in effect immediately before the Change in Control.


Provided, however, that the Participant must provide notice to the Corporation
of the existence of the condition described above within 90 days of the initial
existence of the condition, upon the notice of which the Corporation will have
30 days during which it or a Service Recipient may remedy the condition and not
be required to pay any amount owed under this Plan.  Any Separation from Service
as a result of a Good Reason condition must occur within two years of the
initial existence of the condition in order for benefits to be due under this
Plan.  A Separation from Service for Good Reason will be treated as an
Involuntary Separation from Service for purposes of this Plan.


Gross-Up Payment within the meaning of Code section 409A and Treasury Regulation
section 1.409A-3(i)(1)(v) or any successor thereto, means a payment to reimburse
the Participant in an amount equal to all or a designated portion of the
Federal, state, local, or foreign taxes imposed upon the Participant as a result
of compensation paid or made available to the Participant by the Service
Recipient, including the amount of additional taxes imposed upon the Participant
due to the Service Recipient's payment of the initial taxes on such
compensation.


Incumbent Directors means the individuals who, as of the Effective Date hereof,
are Directors of the Company or the Corporation, as the context requires, and
any individual becoming a Director subsequent to the date
 
 
7


 
hereof whose election, nomination for election by the Company’s or Corporation’s
stockholders, or appointment, was approved by a vote of at least two-thirds of
the then Incumbent Directors (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without objection to such nomination); provided, however, that an
individual shall not be an Incumbent Director if such individual’s election or
appointment to the Board occurs as a result of an actual or threatened election
contest (as described in Rule 14a-12(c) of the Exchange Act) with respect to the
election or removal of Directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board.
 
Involuntary Separation from Service shall mean Separation from Service due to
the independent exercise of the unilateral authority of the Service Recipient to
terminate the Participant's services, other than due to the Participant’s
implicit or explicit request, where the Participant was willing and able to
continue performing services, within the meaning of Code section 409A and
Treasury Regulation section 1.409A-1(n)(1) or any successor thereto.
 
Normal Retirement shall mean retirement at or after a Participant’s normal
retirement date as determined in accordance with the J. C. Penney Corporation,
Inc. Pension Plan as in effect immediately prior to a Change in Control.
 
Participant shall mean each person appointed by the Board to the Executive Board
allowing them to participate in the Plan as provided in Article Three and who
continues to be an Executive Board member immediately prior to a Change in
Control.


Participating Employer shall mean the Corporation and any Subsidiary or
affiliate of the Corporation which is designated as a Participating Employer
under the Plan by the Board, excluding, however, any division of the Corporation
or of a Subsidiary or affiliate that is designated by the Board as ineligible to
participate in the Plan.  Appendix I contains a list of the Participating
Employers currently participating in the Plan that have adopted the Plan
pursuant to Article Six.


Separation from Service within the meaning of Code section 409A and Treasury
Regulation section 1.409A-1(h) or any successor thereto, shall mean the date a
Participant retires, dies or otherwise has a termination of employment with the
Service Recipient. In accordance with Treasury Regulation  section 1.409A-1(h)
or any successor thereto, if a Participant is on a period of leave that exceeds
six months and the Participant does not retain a right to reemployment under an
applicable statute or by contract, the employment relationship is deemed to
terminate on the first date immediately following such six-month period, and
also, a Participant is presumed to have a Separation from Service where the
level of bona fide services performed
 
8


 
(whether as an employee or an independent contractor) decreases to a level equal
to 20 percent or less of the average level of services performed (whether as an
employee or an independent contractor) by the Participant during the immediately
preceding 36-month period (or the full period of service to the Service
Recipient if the employee has been providing services for less than the 36-month
period).


Service Recipient shall mean the Corporation or any successor thereto, for whom
the services are performed and with respect to whom the legally binding right to
compensation arises, and all persons with whom the Corporation would be
considered a single employer under Code section 414(b) (employees of controlled
group of corporations), and all persons with whom the Corporation would be
considered a single employer under Code section 414(c) (employees of
partnerships, proprietorships, etc., under common control), using the “at least
50 percent” ownership standard, within the meaning of Code section 409A and
Treasury Regulation section 1.409A-1(h)(3) or any successor thereto.


Severance Pay shall mean the cash severance payments payable to a Participant
pursuant to Section 4.01 of the Plan.


Severance Benefits shall mean Severance Pay and the other benefits described in
Article Four of the Plan payable to a Participant.


Subsidiary shall mean any entity in which the Company, directly or indirectly,
beneficially owns 50% or more of the Voting Stock.


Summary Dismissal shall mean a termination due to:


(a)           any willful or negligent material violation of any applicable
securities laws (including the Sarbanes-Oxley Act of 2002);


(b)           any intentional act of fraud or embezzlement from the Corporation
or Company;


(c)           a conviction of or entering into a plea of nolo contendere to a
felony that occurs during or in the course of the Participant’s employment with
the Corporation;


(d)           any breach of a written covenant or agreement with the
Corporation, which is material and which is not cured within 30 days after
written notice thereof from the Corporation; and


(e)           willful and continued failure of the Participant to substantially
perform his/her duties for the Corporation (other than as a result of incapacity
due to physical or mental illness) or to materially comply with Corporation or
 
 
9


 
Company policy after written notice, in either case, from the Corporation and a
30-day opportunity to cure.


For purposes hereof, an act, or failure to act, shall not be deemed to be
“willful” or “intentional” unless it is done, or omitted to be done, by the
Participant in bad faith or without a reasonable belief that the action or
omission was in the best interests of the Corporation.


Voting Stock means securities entitled to vote generally in the election of
directors.
 

10
 
 
 

ARTICLE THREE


ELIGIBILITY AND PARTICIPATION


3.01           Eligibility on the Effective Date


Each person who has been appointed to the Executive Board of the Corporation
(“Executive Board”) by the Board as of the Effective Date will be a Participant
in the Plan.


3.02           Future Eligibility


Each person who is appointed to the Executive Board by the Board after the
Effective Date and prior to the occurrence of a Change in Control will be a
Participant in the Plan.



11
 
 
 
 

ARTICLE FOUR


BENEFITS


4.01           Severance Pay


Upon an Employment Termination, a Participant shall become entitled to Severance
Pay in accordance with the following schedule.


 

 Title Severance Pay Period     Chief Executive Officer and direct
reports                  3 years Other Executive Vice Presidents 2.5 years
Senior Vice Presidents 2 years

                                        
Severance Pay will be computed by multiplying the Participant’s Compensation
times the number of years (including any fraction of a year) in the
Participant’s Severance Pay Period, plus a cash amount equal to the aggregate
Corporation’s premium cost for active associate medical, dental and life
insurance coverage, if any, provided to the Participant on the date of the
Change in Control, or if higher, the amount in effect at Employment Termination,
times the number of years (including any fraction of a year) in the Severance
Pay Period.  Such lump sum Corporation contribution toward medical, dental and
life insurance coverage for the Severance Pay Period will be grossed-up for
federal income taxes using the applicable federal income tax rate that applied
to the Participant for his/her prior year’s Compensation.  To the extent
applicable, Severance Pay will be reduced as provided in Sections 4.09(g) or
4.09(k) hereof.


Severance Pay shall be paid in a lump sum within 30 days after Employment
Termination.


In the event a Participant is entitled to any cash severance payments that are
payable in the event of termination of employment pursuant to a written contract
("contract payments") between the Participant and the Corporation or an
affiliate or Subsidiary, Severance Pay otherwise payable to the Participant
under this Section 4.01 shall be reduced by the amount of such contract
payments.  Notwithstanding the foregoing, if the Participant receives payments
and benefits pursuant to this Section 4.01, the Participant shall not be
entitled to any severance pay or benefits under any severance plan, program or
policy of the Company or an affiliate or Subsidiary, unless otherwise
specifically provided therein in a specific reference to this Plan.



12
 
 
 
 

4.02           Prorated Incentive Compensation


A Participant who is covered under the Corporation’s Management Incentive
Compensation Program (or any successor plan thereto) and who becomes entitled to
Severance Pay under this Plan shall be paid a lump sum equal to the
Participant’s pro-rated target annual incentive compensation (at $1.00 per
unit), under the Corporation's Management Incentive Compensation Program  for
the fiscal year; provided, however, if the Employment Termination occurs on the
last day of the Corporation’s fiscal year the Participant shall be paid the
higher of (a) target annual incentive compensation (at $1.00 per unit) or (b)
the actual annual incentive compensation earned under the Corporation’s
Management Incentive Compensation Program. Notwithstanding the foregoing, if the
Participant has elected to defer under the Corporation’s Mirror Savings Plan (or
any successor plan thereto) a portion of the annual incentive to be paid under
the Corporation’s Management Incentive Compensation Program for the fiscal year,
then that portion of the prorated incentive compensation will be deferred and
paid in accordance with the terms of the Corporation’s Mirror Savings Plan, and
the remaining portion of the prorated incentive compensation will be paid in a
lump sum under this Section.  To the extent applicable, prorated incentive
compensation will be reduced as provided in Sections 4.09(g) or 4.09(k) hereof.
Such lump sum to be paid with the Severance Pay payable under Section 4.01.


           


4.03   
Retiree Medical, Dental, Gold Card, and Long Term Care Eligibility
 
For the purpose of determining eligibility for retiree coverage under the J. C.
Penney Corporation, Inc. Health and Welfare Benefits Plan (“H&W Plan”), a
Participant who is covered under the H&W Plan and who becomes entitled to
Severance Pay under this Plan shall be provided with up to 12 months of
additional age and service credit under the H&W Plan to reach a critical age,
date or points for retiree eligibility purposes the same as any other
involuntary termination resulting from a reduction in force would receive under
the terms of the H&W Plan.  This provision shall apply to retiree eligibility
for medical, dental, long term care insurance and the associate discount
benefits provided under the H&W Plan.  Any insurance benefits shall be paid
solely from the insurance policy or policies provided under said plan.



4.04
Associate-Paid Retiree Term Life Insurance Eligibility



 
Notwithstanding any provision of the J. C. Penney Corporation, Inc. Voluntary
Employees’ Beneficiary Association (“VEBA”) Life and Disability Benefit Plan to
the contrary, if a Participant becomes entitled to Severance Pay under this
Plan, he/she shall be provided with up to 12 months of additional age and
service credit under the terms of the life insurance portion of the VEBA Life
and Disability Benefit Plan to reach a critical age, date or points for retiree
eligibility purposes the same as any other involuntary

 
13


 
termination resulting from a reduction in force would receive under the terms of
such plan.  Retiree life insurance benefits shall be paid solely from the
insurance policy or policies provided under said plan.
 
4.05          Non-Qualified Retirement Plans


If a Participant becomes entitled to Severance Pay under this Plan, he/she will
receive an immediate lump sum payment within 30 days after Employment
Termination, of any incremental benefit provided outside the terms of the
applicable retirement plan calculated as follows, subject to any reduction
provided for under Sections 4.09(g) or 4.09(k) hereof, if he/she,


(a)  
is a participant in the Corporation’s Supplemental Retirement Plan for
Management Profit-Sharing Associates (“SRP”), or was a participant immediately
prior to such plan’s termination following a change in control as defined in
Section 4.09(h) of this Plan, he/she will receive an incremental benefit equal
to the number of years in the Participant’s Severance Pay Period as years of
additional age and additional service credit from either the date of such plan’s
termination or the date of Employment Termination, as applicable, to make
him/her eligible for a benefit, and if eligible, to provide him/her with the
highest benefit available as though the entire amount of his/her incremental
benefit were provided under such plan (including any offsets under such plan or
offsets calculated under (b) or (c) of this Section 4.05) and using the higher
of his/her Compensation or actual Average Final Compensation under the SRP, as
his/her Average Final Compensation for purposes of such calculation and then
offsetting the amount actually paid under the SRP as a result of vesting under
such plan; and/or



(b)  
is a participant in the Corporation’s Benefit Restoration Plan (“BRP”), or was a
participant immediately prior to such plan’s termination following a change in
control as defined in Section 4.09(h) of this Plan, he/she will receive an
incremental benefit equal to the number of years in the Participant’s Severance
Pay Period  as  years of additional age and additional service credit from
either the date of such plan’s termination or the date of Employment
Termination, as applicable, to make him/her eligible for a benefit, and if
eligible, to provide him/her with the highest benefit available as though the
entire amount of his/her incremental benefit were provided under such plan and
using the higher of his/her Compensation or actual Average Final Pay under the
BRP, as his/her Average Final Pay for purposes of such calculation and then
offsetting the amount actually paid under the BRP as a result of vesting under
such plan; and/or

 
14


 
(c)  
is a participant in the Corporation’s Mirror Savings Plan, or was a participant
immediately prior to such plan’s termination following a change in control as
defined in Section 4.09(h) of this Plan, he/she will receive an incremental
benefit equal to the Corporation’s match under such plan for each year in the
Participant’s Severance Pay Period, and assuming the same Corporation
contribution rate as in effect at the time of the Change in Control to provide
him/her with the highest benefit available using his Compensation for each year
of the Severance Pay Period and using his/her election in effect immediately
prior to such plan’s termination date or his/her Employment Termination, as
applicable, to determine his/her contribution and the Corporation’s matching
contribution as though the entire amount of his/her incremental matching
contribution benefit were provided under such plan and then offsetting the
amount of match actually paid under the Corporation’s Mirror Savings Plan as a
result of the vesting of matching contributions under such plan;



provided, however, that if and to the extent a Participant is otherwise entitled
to receive any additional age and/or service credit under any such plan as a
result of Employment Termination, the additional age and/or service credit
otherwise provided under this Section 4.05 shall not be counted twice for
purposes of determining eligibility.


4.06           Legal Fees


All expenses of a Participant incurred in enforcing his/her rights and/or to
recover his/her benefits under this Article Four, including but not limited to,
attorney's fees, court costs, arbitration costs, and other expenses shall be
paid by the Corporation, in accordance with Code section 409A and Treasury
Regulation section 1.409A-3(i)(1)(iv)(A) or any successor thereto and shall meet
the requirements below.  The Corporation shall reimburse the Participant for any
such fees, costs or expenses, promptly upon delivery of reasonable
documentation, provided, however, all invoices for reimbursement of fees, costs
or expenses must be submitted to the Corporation and paid in a lump sum payment
by the end of the calendar year following the calendar year in which the fee,
cost or expense was incurred.  To be eligible for reimbursement, all fees, costs
or expenses must be incurred within a 20 year period following the latest of a
change in control (as defined in Section 4.09(h)), a Change in Control, or
Employment Termination.  The amount of fees, costs or expenses paid or eligible
for reimbursement in one year under this Section 4.06 shall not affect the fees,
costs or expenses paid or eligible for reimbursement in any other taxable
year.  The right to payment or reimbursement under this Section 4.06 is not
subject to liquidation or exchange for another benefit.



15
 
 
 
 

4.07           Outplacement Services/Financial Counseling


Following an Employment Termination, a Participant will be paid a lump sum
payment in cash of $25,000 to allow the Participant to pay for outplacement and
financial counseling services. To the extent applicable, the benefit will be
reduced as provided in Sections 4.09(g) or 4.09(k) hereof. Such lump sum will be
paid with the Severance Pay payable under Section 4.01.


4.08           Special Bonus Hours


In the event of an Employment Termination, a Participant will be paid for
Special Bonus Hours, if he/she is also a participant in the Paid Time Off Policy
(“PTO Policy”) the same as any other involuntary termination resulting from a
reduction in force would receive under the terms of the PTO Policy.  Such
payment will be determined in accordance with the provisions of the PTO Policy
and paid within 30 days after the Participant’s Employment Termination date.


4.09          Gross-Up Payments To Make Participants Whole if Excise Tax Applies


Anything in the Plan to the contrary notwithstanding, but subject to paragraph
(g) below and except as otherwise provided in paragraphs (j) and (k) of this
Section 4.09, if it shall be determined (as hereafter provided) that any payment
or distribution by the Corporation or an affiliate or Subsidiary to or for the
benefit of the Participant, whether paid or payable or distributed or
distributable pursuant to the terms of the Plan or otherwise pursuant to or by
reason of any other agreement, policy, plan, program or arrangement, including
without limitation any stock option, stock appreciation right or similar right,
or the lapse or termination of any restriction on or the vesting or
exercisability of any of the foregoing (a “Payment”), would be subject to the
Excise Tax, then the Participant shall be entitled to receive a Gross-Up Payment
in an amount such that, after payment by the Participant of all taxes (including
any interest or penalties imposed with respect to such taxes other than interest
and penalties imposed by reason of the Employee’s failure to timely file a tax
return or pay taxes shown due on his/her return), including any Excise Tax
imposed upon the Gross-Up Payment, the Participant retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.  No Gross-Up
Payment will be made with respect to the Excise Tax, if any, attributable to
(a) any incentive stock option, as defined by Section 422 of the Code (“ISO”)
granted prior to the commencement of a Participant’s eligibility under the Plan
(unless a comparable Gross-Up Payment has theretofore been made available with
respect to such option), or (b) any stock appreciation or similar right, whether
or not limited, granted in tandem with any ISO described in clause (a)
above.  Notwithstanding any other provision of this Section 4.09, the
Corporation may, in its sole discretion, withhold and pay over to the Internal
Revenue Service or any other
 
16


 
applicable taxing authority, for the benefit of the Participant, all or any
portion of any Gross-Up Payment, and by receiving Severance Pay or Severance
Benefits under this Plan, the Participant hereby consents to such withholding.


(a) Subject to the provisions of paragraph (e) hereof, all determinations
required to be made under Section 4.09 of the Plan, including whether an Excise
Tax is payable by the Participant and the amount of such Excise Tax and whether
a Gross-Up Payment is required to be paid by the Corporation to the Participant
and the amount of such Gross-Up Payment, shall be made by the Accounting Firm.
The Accounting Firm shall make an initial determination at the time of a change
in control (as defined in Section 4.09(h)) of any Gross-Up Payment required to
be paid taking into account current payments and estimated future payments that
might affect the amount of the Gross-Up Payment. In addition, the Corporation
shall direct the Accounting Firm to submit its determination and detailed
supporting calculations to both the Corporation and the Participant within
15 calendar days after the date of the Participant’s Employment Termination, if
applicable, and any other such time or times as may be requested by the
Corporation or the Participant; notwithstanding the foregoing, the first two
Gross-Up Payments, if otherwise required, shall be made at a time and manner
specified in Section 4.09(i) hereof in relation to a change in control (as
defined in Section 4.09(h) hereof) and the Employment Termination of the
Participant, if applicable.  If the Accounting Firm determines that any Excise
Tax is payable by the Participant, then, except as provided in paragraphs (j)
and (k), the Corporation shall pay the required Gross-Up Payment to the
Participant within five business days after the receipt of such determination
and calculations.  If the Accounting Firm determines that no Excise Tax is
payable by the Participant, it shall, at the same time as it makes such
determination, furnish the Participant with an opinion that he/she has
substantial authority not to report any Excise Tax on his/her federal, state,
local income or other tax return.  As a result of the uncertainty in the
application of Section 4999 and other applicable provisions of the Code (or any
successor provisions thereto) and the possibility of similar uncertainty
regarding applicable state or local tax law at the time of any determination by
the Accounting Firm hereunder, it is possible that Gross-Up Payments that shall
not have been made by the Corporation should have been made (an “Underpayment”),
consistent with the calculations required to be made hereunder.  In the event
that the Corporation exhausts or fails to pursue its remedies pursuant to
paragraph (e) hereof and the Participant thereafter is required to make a
payment of any Excise Tax, the Corporation shall direct the Accounting Firm to
determine the amount of the Underpayment that has occurred and to submit its
determination and detailed supporting calculations to both the Corporation and
the Participant as promptly as possible.  Except as provided in paragraphs (j)
and (k), any such Underpayment shall be promptly paid by the Corporation to, or
for the benefit of, the Participant within five business days after receipt of
such determination and calculations, provided,
 
17


however, any Underpayment will be paid or reimbursed only in the time and manner
specified in Section 4.09(i) hereof.


(b) The Corporation and the Participant shall each provide the Accounting Firm
access to and copies of any books, records and documents in the possession of
the Corporation or the Participant, as the case may be, reasonably requested by
the Accounting Firm, and otherwise cooperate with the Accounting Firm in
connection with the preparation and issuance of the determination contemplated
by paragraphs (a) or (k) hereof.  Any reasonable determination by the Accounting
Firm as to the amount of the Gross-Up Payment (and supported by the calculations
done by the Accounting Firm) shall be binding upon the Corporation and the
Participant.


(c) The federal, state and local income or other tax returns filed by the
Participant shall be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax, if any,
payable by the Participant.  The Participant shall make proper payment of the
amount of any Excise Tax, and at the request of the Corporation, provide to the
Corporation true and correct copies (with any amendments) of his/her federal
income tax return as filed with the Internal Revenue Service and corresponding
state and local tax returns, if relevant, as filed with the applicable taxing
authority, and such other documents reasonably requested by the Corporation,
evidencing such payment.  If prior to the filing of Participant’s Federal income
tax return, or corresponding state or local tax return, if relevant, the
Accounting Firm determines that the amount of the Gross-Up Payment should be
reduced, the Participant shall within five business days pay to the Corporation
the amount of such reduction.


(d) The fees and expenses of the Accounting Firm for its services in connection
with the determinations and calculations contemplated by paragraphs (a) and (c)
hereof shall be borne by the Corporation. If such fees and expenses are
initially paid by the Participant, the Corporation shall reimburse the
Participant the full amount of such fees and expenses within five business days
after receipt from the Participant of a statement therefore and reasonable
evidence of his/her payment thereof. Any reimbursement or payment of such fees
and expenses will be made by the Corporation in accordance with Code section
409A and Treasury Regulation section 1.409A-3(i)(1)(iv)(A) or any successor
thereto and shall meet the requirements below. The Corporation shall reimburse
the Participant for any such fees and expenses, promptly upon delivery of
reasonable documentation, provided, however, all invoices for reimbursement of
fees and expenses must be submitted to the Corporation and paid in a lump sum
payment by the end of the calendar year following the calendar year in which the
fee or expense was incurred.  To be eligible, all fees and expenses must be
incurred within a 20 year period following the latest of a change in control (as
defined in Section 4.09(h), a Change in Control, or Employment Termination.  The
amount of
 
18

 
fees and expenses paid or eligible for reimbursement in one year under this
Section 4.09(d) shall not affect the fees and expenses paid or eligible for
reimbursement in any other taxable year.  The right to payment or reimbursement
under this Section 4.09(d) is not subject to liquidation or exchange for another
benefit.


(e) The Participant shall notify the Corporation in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Corporation of a Gross-Up Payment.  Such notification shall be given as promptly
as practicable but no later than 10 business days after the Participant actually
receives notice of such claim and the Participant shall further apprise the
Corporation of the nature of such claim and the date on which such claim is
requested to be paid (in each case, to the extent known by the
Participant).  The Participant shall not pay such claim prior to the earlier of
(i) the expiration of the 30-calendar-day period following the date on which he
gives such notice to the Corporation and (ii) the date that any payment of
amount with respect to such claim is due.  If the Corporation notifies the
Participant in writing prior to the expiration of such period that it desires to
contest such claim, the Participant shall:


(1) provide the Corporation with any written records or documents in his/her
possession relating to such claim reasonably requested by the Corporation;


(2) take such action in connection with contesting such claim as the Corporation
shall reasonably request in writing from time to time, including without
limitation accepting legal representation with respect to such claim by an
attorney competent in respect to the subject matter and reasonably selected by
the Corporation;


(3) cooperate with the Corporation in good faith in order effectively to contest
such claim; and


(4) permit the Corporation to participate in any proceedings relating to such
claim;


provided, however, that the Corporation shall bear and pay directly all costs
and expenses (including interest and penalties) incurred in connection with such
contest and shall reimburse and hold harmless the Participant, on an after-tax
basis, for and against any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses, all such taxes, costs and expenses will be
reimbursed as specified in Section 4.09(i).  Without limiting the foregoing
provisions of this paragraph (e), the Corporation shall control all proceedings
taken in connection with the contest of any claim contemplated by this paragraph
(e) and, at its sole option, may pursue or forego any and all
 
19


 
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim (provided, however, that the Participant may
participate therein at his/her own cost and expense) and may, at its option,
either direct the Participant to pay the tax claimed and sue for a refund or
contest the claim in any permissible manner, and the Participant agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Corporation shall determine; provided, however, that if the Corporation directs
the Participant to pay the tax claimed and sue for a refund, the Corporation
shall pay to the Participant the amount of such tax (including interest and
penalties) and shall reimburse and hold the Participant harmless, on an
after-tax basis, from any Excise Tax or directly related income tax or other
tax, including interest or penalties imposed with respect to such payment, all
such taxes, costs and expenses will be reimbursed as specified in Section
4.09(i); and provided further, however, that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Participant
with respect to which the contested amount is claimed to be due is limited
solely to such contested amount.  Furthermore, the Corporation’s control of any
such contested claim shall be limited to issues with respect to which a Gross-Up
Payment would be payable hereunder and the Participant shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.


(f)  If the Participant receives any refund with respect to such contested claim
filed at the Corporation’s request under paragraph (e), the Participant shall
(subject to the Corporation’s complying with the requirements of paragraph (e)
hereof) promptly pay to the Corporation the amount of such refund (together with
any interest paid or credited thereon after any taxes applicable thereto).  If a
determination is made that the Participant shall not be entitled to any refund
with respect to such claim and the Corporation does not notify the Participant
in writing of its intent to contest such denial prior to the expiration of 30
calendar days after such determination, then the amount paid to the Participant
by the Corporation as provided in paragraph (e) shall be in full satisfaction of
the Corporation’s Gross-Up Payment obligation.


(g)  Notwithstanding any provision of this Plan to the contrary, but giving
effect to any redetermination of the amount of Gross-Up Payments otherwise
required by this Section 4.09, if (1) but for this sentence, the Corporation
would be obligated to make a Gross-Up Payment to the Participant and (2) the
aggregate “present value” of the “parachute payments” to be paid or provided to
the Participant under this Plan or otherwise does not exceed 1.10 multiplied by
2.99 times the Participant’s “base amount,” then the payments and benefits to be
paid or provided under this Plan will be reduced (or repaid to the Corporation,
if previously paid or provided) to the minimum extent necessary so that no
portion of any payment or benefit to the Participant, as so reduced or repaid,
constitutes an “excess parachute
 
20


payment.”  For purposes of this paragraph (g), the terms “excess parachute
payment,” “present value,” “parachute payment,” and “base amount” will have the
meanings assigned to them by Section 280G of the Code.  The determination of
whether any reduction in or repayment of such payments or benefits to be
provided under this Plan is required pursuant to this paragraph (g) will be made
at the expense of the Corporation by the Accounting Firm.  Appropriate
adjustments will be made to amounts previously paid to the Participant, or to
amounts not paid pursuant to this paragraph (g), as the case may be, to reflect
properly a subsequent determination that the Participant owes more or less
Excise Tax than the amount previously determined to be due.  In the event that
any payment or benefit is required to be reduced or repaid pursuant to this
paragraph (g), reductions will be made, to the extent necessary, to any payments
otherwise owed to the Participant under Sections 4.01, 4.02 (excluding any
amount elected to be deferred under the Corporation’s Mirror Savings Plan), 4.05
and 4.07 of the Plan (to the extent not previously paid).  In the event that
additional amounts are owed to the Corporation after the imposition of any such
reductions, the Participant shall be required to repay to the Corporation the
additional amount owed within 30 days of the determination being made by the
Accounting Firm.


(h) The term “change in control,” as used in the Plan, including in Sections
4.09(a), (d), (j) and (k), shall mean a change in control within the meaning of
Code section 409A and Treasury Regulation section 1.409A-3(i)(5), or its
successor, including a change in the ownership of the corporation, a change in
the effective control of the corporation, or a change in the ownership of a
substantial portion of the assets of the corporation as such events are defined
in Treasury Regulation sections 1.409A-3(i)(5)(v), (vi), and (vii).   For this
purpose, “corporation” has the meaning given in Treasury Regulation section
1.409A-3(i)(5)(ii), or its successor.


(i)  To the extent applicable, in accordance with Code section 409A and Treasury
Regulation section 1.409A-3(i)(1)(v) or any successor thereto, all Gross-Up
Payments or Excise Tax reimbursements made under this Section 4.09 shall be paid
to or on behalf of the Participant by the end of the Participant’s taxable year
following the Participant’s taxable year in which the Excise Tax or directly
related income tax or other tax, including interest or penalties, was paid to
the taxing authority.  In addition, a right to the reimbursement of expenses
incurred due to a tax audit or litigation addressing the existence or amount of
a tax liability, whether Federal, state, local or foreign, will be reimbursed or
the payment made by the end of the Participant’s taxable year following the
Participant’s taxable year in which the taxes that are subject to the audit or
litigation are remitted to the taxing authority or where as a result of such
audit or litigation no taxes are remitted, the year in which the audit is
completed or there is a final and nonappealable settlement or other resolution
of the litigation.
 
21


 
(j)  A Participant shall be entitled to receive a Gross-Up Payment pursuant to
the provisions of this Section 4.09 only if a change in control (as defined in
Section 4.09(h)) or Change in Control occurs during the five-year period
commencing on the date the Participant first became or becomes  covered under
the Plan.  During this five-year period, a Participant may waive in writing any
right he/she may have to a Gross-Up Payment under this Section 4.09, provided
that any such election to waive the Gross-Up Payment must be made and effective
no later than the date of the earlier of a change in control (as defined in
Section 4.09(h)) or Change in Control.  If the right to receive a Gross-Up
Payment is waived, the Payments shall be paid or provided in full without any
reduction; and the Participant shall be solely responsible for paying any Excise
Tax that may be due.


(k)  If a change in control (as defined in Section 4.09(h)) or Change in Control
occurs after the end of the five-year period described in paragraph (j) hereof,
and any Payment to a Participant would be subject to the Excise Tax, the
Participant shall receive Payments in accordance with the provisions of this
paragraph and shall not be entitled to receive a Gross-Up Payment.  The
Accounting Firm shall calculate the amount of any “parachute payment” and
“excess parachute payment” due to the Participant and the related Excise
Tax.  The Accounting Firm also shall calculate a “reduced payment amount” by
reducing the Participant’s Payments (which could require repayment of amounts
previously paid or provided to the Participant) to the minimum extent necessary
so that no portion of any Payment, as so reduced or repaid, constitutes an
“excess parachute payment.”  Based on these calculations, the Participant shall
receive either (i) all Payments otherwise due to him or her or (ii) the reduced
payment amount described in the preceding sentence, whichever will provide him
or her with the greater after-tax economic benefit taking into account for these
purposes any applicable Excise Tax.  For purposes of this paragraph (k), the
terms “excess parachute payment” and “parachute payment” will have the meanings
assigned to them by Section 280G of the Code.  The determinations required by
this paragraph (k) will be made at the expense of the Corporation in accordance
with paragraph (d), and shall be made at the time or times provided for in
paragraph (a).


Appropriate adjustments will be made to amounts previously paid to the
Participant, or to amounts not paid pursuant to this paragraph (k), as the case
may be, to reflect properly any subsequent changes to the calculations described
above in this paragraph (k).  In the event that any payment or benefit is
required to be reduced or repaid pursuant to this paragraph (k), reductions will
be made, to the extent necessary, to any payments otherwise owed to the
Participant under Sections 4.01, 4.02 (excluding any amount elected to be
deferred under the Corporation’s Mirror Savings Plan), 4.05 and 4.07 of the Plan
(to the extent not previously paid).  In the event that additional amounts are
owed to the Corporation after the imposition of such
 
22


 
reductions, the Participant shall be required to repay to the Corporation the
additional amount owed within 30 days of the determination being made by the
Accounting Firm.


Any reasonable determination by the Accounting Firm as to the amount of the
Excise Tax, “parachute payment,” “excess parachute payment,” or “reduced payment
amount” (and supported by the calculations done by the Accounting Firm) shall be
binding upon the Corporation and the Participant.  If the Accounting Firm
determines that no Excise Tax is payable by the Participant, it shall, at the
same time as it makes such determination, furnish the Participant with an
opinion that he/she has substantial authority not to report  any Excise Tax on
his/her federal, state, local income or other tax return.

23
 
 


 ARTICLE FIVE


AMENDMENT AND TERMINATION


5.01           Amendment


The Plan may be amended by the Board at any time; provided, however, that
 
(a)  any amendment which would have an adverse effect on any Participant’s Plan
benefits and/or rights, except as may be otherwise required to comply with
changes in applicable laws or regulations, including, but not limited to, Code
Section 409A, or
 
(b)  any amendment within one year before or two years after a Change in
Control,
 
cannot be applied to any Participant who would be adversely affected by such
amendment without such Participant’s consent.   After a Change in Control, any
amendment shall also require the consent of the Committee.




5.02           Termination


The Plan shall continue indefinitely after the Effective Date, unless the  Board
shall decide to terminate the Plan by duly adopting resolutions terminating the
Plan; provided, however, following the commencement of any discussion with a
third party that ultimately results in a Change in Control, the Plan shall
continue subject to Section 5.01, until such time as the Corporation and each
affiliate or Subsidiary (as appropriate) shall have fully performed all of their
obligations under the Plan with respect to all Participants, and shall have paid
all Severance Benefits under the Plan in full to all Participants.

24
 
 
 
 

ARTICLE SIX


MISCELLANEOUS


6.01           Participant Rights


The Corporation and each affiliate or Subsidiary intend this Plan to constitute
a legally enforceable obligation between (a) the Corporation or an affiliate or
Subsidiary (as appropriate) and (b) each Participant.


It is also intended that the Plan shall confer vested and non-forfeitable rights
for each Participant to receive benefits to which the Participant is entitled
under the terms of the Plan with Participants being third party beneficiaries.


Except as provided in the definitions of Summary Dismissal or Good Reason,
nothing in this Plan shall be construed to confer on any Participant any right
to continue in the employ of the Corporation or an affiliate or Subsidiary or to
affect in any way the right of the Corporation or an affiliate or Subsidiary to
terminate a Participant’s employment without prior notice at any time for any
reason or no reason.


6.02           Authority of Committee


The Committee will administer the Plan and have the full authority and
discretion necessary to accomplish that purpose, including, without limitation,
the authority and discretion to:  (i) resolve all questions relating to the
eligibility of Executive Board members to become or continue as Participants,
(ii) determine the amount of benefits, if any, payable to Participants under the
Plan and determine the time and manner in which such benefits are to be paid, to
either comply with or be exempt from Code Section 409A, as the case may be,
(iii) engage any administrative, legal, tax, actuarial, accounting, clerical, or
other services it deems appropriate in administering the Plan, (iv) construe and
interpret the Plan, supply omissions from, correct deficiencies in and resolve
inconsistencies or ambiguities in the language of the Plan, resolve
inconsistencies or ambiguities between the provisions of this document, and
adopt rules for the administration of the Plan which are not inconsistent with
the terms of the Plan document and that are intended to make any benefits
provided under the Plan either comply with or be exempt from Code Section 409A,
as the case may be, (v) compile and maintain all records it determines to be
necessary, appropriate or convenient in connection with the administration of
the Plan, and (vi) resolve all questions of fact relating to any matter for
which it has administrative responsibility.  The Committee shall perform all of
the duties and may exercise all of the powers and discretion that the Committee
deems necessary or appropriate for the proper administration of the Plan, and
shall do so in a uniform, nondiscriminatory manner.  Any failure by the
Committee to apply any provisions of this Plan to any particular situation
 
25


 
shall not represent a waiver of the Committee’s authority to apply such
provisions thereafter.  Every interpretation, choice, determination or other
exercise of any power or discretion given either expressly or by implication to
the Committee shall be conclusive and binding upon all parties having or
claiming to have an interest under the Plan or otherwise directly or indirectly
affected by such action, without restriction, however, on the right of the
Committee to reconsider and redetermine such action.  Any decision rendered by
the Committee and any review of such decision shall be limited to determining
whether the decision was so arbitrary and capricious as to be an abuse of
discretion.  The Committee may adopt such rules and procedures for the
administration of the Plan as are consistent with the terms hereof.


6.03           Claims Procedure


A.  Allocation of Claims Responsibility:  With respect to any claim for benefits
which are provided exclusively under this Plan, the claim shall be approved or
denied by the Committee within 60 days following the receipt of the information
necessary to process the claim.  In the event the Committee denies a claim for
benefits in whole or in part, it will give written notice of the decision to the
claimant or the claimants authorized representative, which notice will set forth
in a manner calculated to be understood by the claimant, stating the specific
reasons for such denial, make specific reference to the pertinent Plan
provisions on which the decision was based, and provide any other additional
information, as applicable, required by 29 Code of Federal Regulations Section
2560.503-1 applicable to the Plan.


With respect to any claim for benefits which, under the terms of the Plan, are
provided under another employee benefit plan maintained by the Corporation
(i.e., life insurance, H&W Plan, PTO/MTO Policy, Pension, Savings, Mirror
Savings, BRP, and SRP benefits), the Committee shall determine claims regarding
the Participant's eligibility under the Plan in accordance with the preceding
paragraph, but the administration of any other claim with respect to such
benefits (including the amount of such benefits) shall be subject to the claims
procedure specified in such other employee benefit plan or program.


B.  Litigation or Appeal  In the event the Committee denies a claim in whole or
in part for benefits which are provided exclusively under the Plan, or denies a
claim regarding the claimant’s eligibility under the Plan, Participants will
then be allowed to file a lawsuit in Federal Court as provided under ERISA.


Appeals with respect to any claim for benefits which, under the terms of the
Plan, are provided under another employee benefit plan maintained by the
Corporation (i.e., life insurance, H&W Plan, PTO/MTO Policy, Pension, Savings,
Mirror Savings, BRP, and SRP benefits), shall be subject to the claims and
appeals procedure specified in such other employee benefit plan.

26
 
 
 

6.04
Records and Reports



The Committee will maintain adequate records of all of their proceedings and
acts and all such books of account, records, and other data as may be necessary
for administration of the Plan.  The Committee will make available to each
Participant upon his request such of the Plan's records as pertain to him for
examination at reasonable times during normal business hours.


6.05
Reliance on Tables, Etc.



 In administering the Plan, the Committee is entitled to the extent permitted by
law to rely conclusively upon all tables, valuations, certificates, opinions and
reports which are furnished by accountants, legal counsel or other experts
employed or engaged by the Committee.  The Committee will be fully protected in
respect of any action taken or suffered by the Committee in good faith reliance
upon all such tables, valuations, certificates, reports, opinions or other
advice.  The Committee is also entitled to rely upon any data or information
furnished by a Participating Employer or by a Participant as to any information
pertinent to any calculation or determination to be made under the provisions of
the Plan, and, as a condition to payment of any benefit under the Plan the
Committee may request a Participant to furnish such information as it deems
necessary or desirable in administering the Plan.


6.06
Availability of Plan Information and Documents



Any Participant having a question concerning the administration of the Plan or
the Participant's eligibility for participation in the Plan or for the payment
of benefits under the Plan may contact the Committee and request a copy of the
Plan document.  Each Participating Employer will keep copies of this Plan
document, exhibits and amendments hereto, and any related documents on file in
its administrative offices, and such documents will be available for review by a
Participant or a designated representative of the Participant at any reasonable
time during regular business hours.  Reasonable copying charges for such
documents will be paid by the requesting party.


6.07
Expenses



All Plan administration expenses incurred by the Committee shall be paid by the
Corporation and all other administration expenses incurred by the Corporation or
an affiliate or Subsidiary shall be paid by the Corporation or an affiliate or
Subsidiary (as appropriate).

27
 
 
 


6.08
Adoption Procedure for Participating Employer



Any Subsidiary or affiliate of the Corporation may become a Participating
Employer under the Plan provided that (i) the Board approves the adoption of the
Plan by the Subsidiary or affiliate and designates the Subsidiary or affiliate
as a Participating Employer in the Plan and (ii) by appropriate resolutions of
the board of directors or other governing body of the Subsidiary or affiliate,
the Subsidiary or affiliate agrees to become a Participating Employer under the
Plan and also agrees to be bound by any other terms and conditions which may be
required by the Board or the Committee, provided that such terms and conditions
are not inconsistent with the purposes of the Plan.  A Participating Employer
may withdraw from participation in the Plan, subject to approval by the
Committee, by providing written notice to the Committee that withdrawal has been
approved by the board of directors or other governing body of the Participating
Employer; provided, however, following the commencement of any discussion with a
third party that ultimately results in a Change in Control, the Committee shall
have no authority to approve the withdrawal of any Participating Employer until
such time as the Corporation and each affiliate or Subsidiary (as appropriate)
shall have fully performed all of their obligations under the Plan with respect
to all Participants, and shall have paid all Severance Benefits under the Plan
in full to all Participants.  The Board may at any time remove a Participating
Employer from participation in the Plan by providing written notice to the
Participating Employer that it has approved removal; provided, however,
following the commencement of any discussion with a third party that ultimately
results in a Change in Control, the Board shall have no authority to remove or
approve the withdrawal of any Participating Employer until such time as the
Corporation and each affiliate or Subsidiary (as appropriate) shall have fully
performed all of their obligations under the Plan with respect to all
Participants, and shall have paid all Severance Benefits under the Plan in full
to all Participants. The Board will act in accordance with this Article pursuant
to unanimous written consent or by majority vote at a meeting.


 6.09          Effect on Other Benefits


Except as otherwise provided herein, the Plan shall not affect any Participant’s
rights or entitlement under any other retirement or employee benefit plan
offered to him/her by the Corporation or an affiliate  or Subsidiary (as
appropriate) as of his/her Employment Termination.


6.10           Successors


The Plan shall be binding upon any successor in interest of the Corporation or
an affiliate or Subsidiary (as appropriate) and shall inure to the benefit of,
and be enforceable by, a Participant’s assigns or heirs.

28
 
 
 
 



6.11
Severability



The various provisions of the Plan are severable and any determination of
invalidity or unenforceability of any one provision shall not have any effect on
the remaining provisions.


6.12           Construction


In determining the meaning of the Plan, words imparting the masculine gender
shall include the feminine and the singular shall include the plural, unless the
context requires otherwise.  Headings of sections and subsections of the Plan
are for convenience only and are not intended to modify or affect the meaning of
the substantive provisions of the Plan.


6.13           References to Other Plans and Programs


Each reference in the Plan to any plan, policy or program, the Plan or document
of the Corporation or an affiliate or Subsidiary, shall include any amendments
or successor provisions thereto without the necessity of amending the Plan for
such changes.


6.14  
Notices



(a)  
General.  Notices and all other communications contemplated by this Plan shall
be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid.   In the case of the Participant, (i) mailed
notices shall be addressed to the Participant at the Participant’s home address
which was most recently communicated to the Corporation in writing or (ii) in
the case of a Participant who is an employee, distributed to the employee at his
or her place of employment in compliance with 29 CFR Section 2520.104b-1(c).  In
the case of the Corporation, mailed notices shall be addressed to its corporate
headquarters, and all notices shall be directed to the attention of its General
Counsel at J.C. Penney Corporation, Inc., 6501 Legacy Drive, Plano, Texas 75024.



(b)  
Notice of Termination.  Any notice of Summary Dismissal by the Corporation or by
the Participant for Good Reason shall be communicated by a notice of termination
to the other party given in accordance with this Section 6.14.   Such notice
shall indicate the specific termination provision in this Plan relied upon,
shall set forth in reasonable detail the facts and circumstances claimed to
provide the basis for termination under the provision so indicated, and shall
specify the Employment Termination date.


29
 
 
 

6.15           No Duty to Mitigate


The Participant shall not be required to mitigate the amount of any payment
contemplated under this Plan, nor shall such payment be reduced by any earnings
that the Participant may receive from any other source.


6.16           Employment Taxes


All payments made pursuant to this Plan shall be subject to withholding of
applicable income and employment taxes.


6.17           Governing Law


Except to the extent that the Plan may be subject to the provisions of ERISA,
the Plan will be construed and enforced according to the laws of the State of
Texas, without giving effect to the conflict of laws principles thereof.  Except
as otherwise required by ERISA, every right of action by an Associate with
respect to the Plan shall be barred after the expiration of three years from the
date of termination of employment or the date of receipt of the notice of denial
of a claim for benefits or eligibility, if earlier.  In the event ERISA's
limitation on legal action does not apply, the laws of the State of Texas with
respect to the limitations of legal actions shall apply and the cause of action
must be brought no later than four years after the date the action accrues.
 



30
 
 
 
 

APPENDIX I


Participating Employers


J.C. Penney Corporation, Inc.


J.C. Penney Company, Inc.


JCP Publications Corp.


JCP Overseas Services, Inc.


J.C. Penney Puerto Rico, Inc.


JCP Logistics L. P.


JCP Media L.P.


JCP Procurement L.P.


J.C. Penney Private Brands, Inc.


JCP Construction Services, Inc.


The Original Arizona Jean Company
 
 
 
 
31

